 


109 HR 2518 IH: Stop the Theft of Our Social Security Numbers Act of 2005
U.S. House of Representatives
2005-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2518 
IN THE HOUSE OF REPRESENTATIVES 
 
May 23, 2005 
Mr. Filner (for himself and Mr. Foley) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to prohibit disclosure of Social Security numbers on Medicare-related mailings. 
 
 
1.Short titleThis Act may be cited as the Stop the Theft of Our Social Security Numbers Act of 2005. 
2.Prohibition of disclosure of social security numbers on medicare-related mailings 
(a)In generalSection 1874 of the Social Security Act (42 U.S.C. 1395kk) is amended by adding at the end the following new subsection: 
 
(d) 
(1)In any case in which an individual's identifying number for purposes of this title is the social security account number issued to such individual for purposes of section 205(c)(2)(A), no officer or employee of the Department of Health and Human Services may include such number— 
(A)as part of any medicare-related mailing to any person, including the mailing of any medicare card that contains such number; or 
(B)as part of the contents of any tax-related mailing to any person unless— 
(i)the contents are in an envelope (or other appropriate wrapper) which is sealed; and 
(ii)such number may not be viewed without opening such envelope (or wrapper). 
(2)For purposes of this subsection, the term `medicare-related mailing' means any mailing related to the administration of this title.. 
(b)Effective dateThe amendment made by subsection (a) shall apply to mailings made on or after the first day of the first month beginning after the date of the enactment of this Act. 
 
